Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 10-15 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, with dependent claims 2-8 and 10-15, is allowed because the closest prior art on record Padmanabhan et al (US20050243304A1 published 11/03/2005; hereinafter Padmanabhan) and Holtlund et al (US20100159487A1 published 06/24/2010; hereinafter Holtlund) do not teach the following limitations of claim 1, neither individually nor combined. 
“a limiting plate configured to be positioned on the opposing wall such that the limiting plate is capable of moving upward and separating from the opposing wall, the limiting plate being positioned between the opposing wall and the opposing plate;
a spring interposed between the limiting plate and the opposing plate and applying a downward force to the limiting plate;
a light source configured to illuminate light onto the sample, attach to the limiting plate, and extend downward from the limiting plate;
a drive mechanism configured to move the opposing wall downward so that a leading end of the light source projecting from the opposing wall contacts the analysis kit, and the limiting plate separates from the opposing wall;”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.C.S./Examiner, Art Unit 1796                            

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797